     MEMO ENDORSED
                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                            PHILIP S. FRANK
                                              100 CHURCH STREET                                  phone: (212) 356-0886
                                              NEW YORK, NY 10007                                     fax: (212) 356-1148
                                                                                             email: pfrank@law.nyc.gov


                                                                   December 6, 2019

       BY ECF & EMAIL
       Honorable Katherine Polk Failla
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007
       Failla_NYSDChambers@nysd.uscourts.gov

                      Re: Kent Davis v. The City of New York, et al., 17-CV-5793 (KPF)

       Dear Judge Failla:

                        I am the attorney in the office of the Corporation Counsel of the City of New
       York assigned to represent Defendants City of New York and Crystal Pierre (collectively, “City
       Defendants”) in the above-referenced matter, wherein Plaintiff alleges that his parental rights
       were violated as the result of the removal of his daughter on or about February 23, 2008,
       stemming from Plaintiff’s having repeatedly stabbed the child’s mother in front of the then three-
       year-old child. I write to respectfully request an extension of time for City Defendants to serve
       and file their renewed motion to dismiss the remaining state law claims.

                      On July 20, 2018, City Defendants moved to dismiss the Amended Complaint
       pursuant to Fed. R. Civ. P. 12(b)(6). By Opinion and Order dated February 26, 2019, Your
       Honor dismissed all of Plaintiff’s federal claims against City Defendants. (Dkt. No. 93). The
       Court denied without prejudice City Defendants’ motion to dismiss the state law claims or, in the
       alternative, not to exercise supplemental jurisdiction over the state law claims on the
       understanding that if, after the remaining Defendants (Gloria Avery, Erica Willheim, and Amy
       Milano, none of whom are City employees) had appeared, or had their cases otherwise resolved
       by dismissal or default judgment proceedings, no federal claims remained, City Defendants
       could renew their motion. (Id.) By letter dated October 3, 2019, City Defendants respectfully
       requested permission to renew their motion to dismiss the remaining state law claims, or, in the
       alternative for the Court to decline to exercise supplemental jurisdiction over the state law
       claims. (Dkt. No. 109). By Order dated October 4, 2019, the Court set a briefing schedule for
       City Defendants’ renewed motion to dismiss, with City Defendants’ moving papers currently due
       on December 9, 2019. (Dkt. No. 114).
                I respectfully request that the Court grant City Defendants a 35-day extension of
time, or to January 13, 2020, to serve and file their renewed motion. The reason for the
requested enlargement is due to multiple motions, conferences, and discovery obligations that I
have at the beginning of this month, as well as an oral argument scheduled for this week that I
was not aware of at the time the current briefing schedule was set. As a result I am unable to
finish drafting the City Defendants’ contemplated motion at this time. 1

              This is City Defendants’ first request for an extension of time to serve and file
their motion papers. I have not been able to speak with Plaintiff to obtain his consent to this
request because Plaintiff, who is proceeding pro se, has not listed his telephone number on the
docket.

              I thank the Court for its consideration of this request.



                                                     Respectfully submitted,

                                                             /s/

                                                     Philip S. Frank
                                                     Assistant Corporation Counsel

cc:    All counsel of record (via ECF)

       Mr. Kent Davis (via first class mail)
       Plaintiff Pro Se
       123 West 135th St, 5C
       Manhattan, New York 10030

Application GRANTED. City Defendants must file and serve their
renewed motion on or before January 13, 2020. Plaintiff's
opposition, if any, shall be due on February 28, 2020.
Defendants' reply, if any shall be due March 27, 2020. No
further extensions will be granted.

                                                     SO ORDERED.


Dated: December 6, 2019
       New York, New York
                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
1
  I acknowledge that on behalf of other City Defendants in another matter, I submitted a similar
request to the Court on the same basis.



                                                2
